DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the divider walls of each of the one or more dividers move in a direction away from each other”, this is unclear. The divider walls are joined at an apex, thus the portion where they are joined would not moved away from each other unless the force is so great at the break the connection. It appears that only the lower portion of the divider walls close to the bottom wall portion move/flex away from each other while the top portions remained joined at the apex of the divider. For the purposes of compact prosecution, the examiner will treat this limitation to mean the lower portions of the divider walls move in a direction away from each other.
Claim 9 recites “a portion of a strengthening rib extending in a direction away from the sidewall portion”, this is unclear. Does a portion of the rib extend from the sidewall into the scalloped ledge? Is this the transition of the sidewall into the scalloped ledge, or is this additional structure? Does the rib extend inwardly of the scalloped edge, thus towards the center of the container? Does the rib extend into the sidewall and thus make a depression in the sidewall? It is unclear if this is this the transition of the sidewall into the scalloped ledge, or if it is an additional structure.
Claims not discussed are included in this rejection due to their dependencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Padda et al. US 2015/0307257 A1, herein after referred to as Padda.
Regarding claim 1 Padda discloses a tray (Figs. 1-8) for retaining a plurality of food items, the tray comprising: 
a bottom wall portion (26 bottom portion, Figs.1-6), 
a sidewall portion (28 sidewall, Figs. 1-6) extending upwardly from the bottom wall portion, and 
one or more dividers (5 central divider, Figs. 1-8), 
the bottom wall portion (26), the sidewall portion (28) and the one or more dividers (5) together defining a plurality of interconnected compartments each configured to retain one or more of the food items accessible via an opening, opposite the bottom wall portion (Figs. 1-8); 
a flange portion (shown below 2 and 4 in Fig. 1) disposed about the opening and at an opposite end of the sidewall portion (28) relative to the bottom portion (26), the flange portion including a peripheral rim extending outwardly from the sidewall portion (Figs. 1-8); 
each of the one or more dividers (5) separating adjacent compartments from each other, the one or more dividers (5) each extending upwardly from the bottom wall portion and terminating adjacent the peripheral rim, each of the one or more dividers (5) being connected with the peripheral rim by a pair of scalloped ledges (10 strengthening portions, Figs. 1 and 8), each of the dividers having a pair of opposing divider walls (25A and 25B, Figs. 5-6) positioned at an angle relative to each other and joined at an apex (Figs. 1 and 5-8); 
wherein a portion of each of the scalloped ledges (10) protrudes beyond the opposing divider walls (25A and 25B) and protrudes into the peripheral rim (Fig. 8, the left hand 10 extends past the corner portion which the dividing walls end to the right off and extends into the area shown by 14 which is the inside edge of the peripheral rim);
wherein the sidewall portion includes a pair of opposing end walls each having stiffening ribs (7 curved indentations, Figs. 1-8) extending from adjacent the bottom portion toward the flange portion and spaced from the flange portion by a segment of the end wall; and 
wherein, in response to a compressing force applied to the peripheral rim in a direction substantially perpendicular to a face of each of the end walls, the lower end of the divider walls (25A and 25B) of each of the one or more dividers (5) move in a direction away from each other and increase the angle between the divider walls of each of the one or more dividers (when a compressing force is applied to the peripheral rim substantially perpendicular to the end side walls the angle between the divider walls will be greater as the force will cause the container to flex at the apex of the divider).
Regarding claim 3 Padda discloses the tray of claim 1 and further discloses wherein each of the end walls (28) includes a curved portion (bottom portion of 18 shown near 18 in Figs. 5 and 6) including the stiffening ribs (7) and the segment of each of the end walls includes a planar portion (Figs. 5 and 6).
Regarding claim 8 Padda discloses the tray of claim 1 and further discloses wherein a downwardly-facing surface of the peripheral rim includes a plurality of protrusions (20 snaps) configured to support the tray on the peripheral rim of a second tray when the second tray is stacked on top of the tray (when the tray of Padda is in an open condition and stacked onto an identical tray they will nest into each and the upper tray will be supported by the peripheral rim of the lower tray, Figs. 2-5).
Regarding claim 12 Padda discloses the tray of claim 1 and further discloses wherein the tray comprises at least one of: general purpose polystyrene (PS), high impact polystyrene (HIPS), polyethylene terephthalate (PET), recycled polyethylene terephthalate (RPET), polyvinyl chloride (PVC), polypropylene (PP), high density polyethylene (HDPE), propylene ethylene copolymers, and combinations thereof (paragraph [0076], lines 5-9).
Regarding claim 13 Padda discloses the tray of claim 1 and further discloses wherein flange portion (shown below 2 and 4 in Fig. 1)  includes a raised perimeter portion (14 edge support bars) extending upwardly from the peripheral rim (Fig. 1), and an outer flange extending outwardly from the raised perimeter portion (flange extends outwardly from 14).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Padda.
Regarding claim 2 Padda discloses the tray of claim 1 and further discloses a divider (5) extending generally parallel to the end walls (Figs. 7 and 8).
Padda discloses substantially all the limitations of the claim(s) except for the tray having two dividers which would create three compartments.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have two dividers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04(VI)(B). Additionally, Padda discloses that additional compartments are a design choice if so desired by the user (paragraph [0069] lines 5-7 and paragraph [0082] lines 3-4).
Regarding claim 4 Padda as modified discloses the tray of claim 2 and further discloses wherein the bottom wall portion (26) includes a first bottom panel, a second bottom panel, and a third bottom panel (the bottom of each compartment), each of the first, second, and third bottom panels being spaced from each other (spaces apart from each other by the divider walls 25A and 25B) and being generally rectangular and planar (Figs. 1-8).
Regarding claim 5 Padda as modified discloses the tray of claim 2 and further discloses wherein each of the compartments (on either side of the divider) of the tray includes a pair of opposing panels of the sidewall portion (28), the opposing panels of adjacent compartments being connected via the divider (5) and the scalloped ledges (10, Figs. 1-8)

Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Padda in view of Corbin et al. US 2019/0241354 A1, herein after referred to as Corbin.
Regarding claim 6 Padda discloses the tray of claim 1 and further discloses wherein the peripheral rim includes an upwardly-facing surface. Padda is silent to a peripheral rim includes an upwardly-facing surface having an inner edge intersecting with the sidewall portion and an outer edge intersecting with a raised perimeter extending upwardly from the upwardly-facing surface of the peripheral rim and outer flange extending outwardly from the raised perimeter of the peripheral rim and including an upwardly facing surface having an inner edge intersecting the raised perimeter of the peripheral rim and a free outer edge.
Corbin teaches a tray (5 base portion, Figs. 1-9) with a peripheral rim (33 base peripheral edge surface, Fig. 3E) includes an upwardly-facing surface (Fig. 3E) having an inner edge intersecting with the sidewall portion and an outer edge intersecting with a raised perimeter (45 first portion) extending upwardly from the upwardly-facing surface of the peripheral rim (33) and outer flange (43 lip and 47 second portion, Fig. 3E) extending outwardly from the raised perimeter (45) of the peripheral rim and including an upwardly facing surface having an inner edge intersecting the raised perimeter of the peripheral rim (where 43 and 45 meet) and a free outer edge (47 has free end).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the peripheral rim of Padda to include the raised perimeter and outer flange as taught by Corbin as doing so is well known in the art and would yield predicable results. Additionally, the raised perimeter and outer flange allow for a lid to be fully secured to the tray and prevent the contents from being accidentally discharged.
Regarding claim 7 Padda as modified discloses the tray of claim 6 and further comprising an outer flange (43 and 47) extending outwardly from the raised perimeter (45) of the peripheral rim (33) and including an upwardly facing surface having an inner edge intersecting the raised perimeter of the peripheral rim and a free outer edge (Fig. 3E).

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Padda in view of Grindrod US 5,119,940, herein after referred to as Grindrod.
Regarding claim 14 Padda discloses the tray of claim 1 that is capable of containing a plurality of cookies in each compartment. Padda is silent to an outer surrounding wrapper. 
Grindrod discloses a package (10) with a tray (11) with a surrounding wrapper (12 collar, Figs. 1-7) holding a plurality of crackers in each compartment (Col.3, line 3, Figs. 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of Padda to include the surrounding wrapper and foodstuff as taught by Grindrod as doing so is well known in the art and would yield predicable results. Additionally, the wrapper will provide a robust support to keep the tray in a  closed position and prevent accidental discharge of contents before the user is ready to access the contents (Col. 3, lines 10-13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735       

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735